Citation Nr: 0614323	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  03-07 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  

In February 2004, the veteran testified before a Travel Board 
hearing.  In February 2006, he testified before the 
undersigned in another Board hearing granted after the 
Veterans Law Judge who conducted the initial hearing had 
retired from the Board.  The transcripts of both hearings are 
contained in the claims folder.

The Board remanded the case for further development in July 
2004, and again in May 2005.


FINDING OF FACT

The competent and probative medical evidence of record shows 
the veteran currently has bilateral tinnitus, but 
preponderates against a finding that the veteran's tinnitus 
is related to service as the VA audiologist could not render 
an opinion on whether the veteran's tinnitus was due to 
service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records were destroyed in the 
1973 accidental fire at the National Personnel Records Center 
(NPRC).  In an undated form received by the RO in January 
2002, the veteran disclosed that he was not treated for 
hearing loss while in service.

When he filed his original claim in November 2001 for 
residuals of a head injury, the veteran appended a statement.  
In it, the veteran said he was injured at Fort Benning, 
Georgia, in July 1951 when he jumped out of a plane to 
qualify as a jumper.  On his first jump he swerved to avoid 
another jumper when his parachute collapsed.  The veteran 
said that he landed on the back of his neck and was 
unconscious.  He awoke back in camp.  He was not sure who did 
the medical checkup.  He also related in this statement that 
during cold weather training in New York in the winter of 
1952 or 1953, while on the boxing team, he woke up in the 
middle of a conversation with his boxing coach.  He did not 
remember the end of the match or how he reached the locker 
room.  He said he only told his parents and his sister about 
this.

A December 1996 private medical record reflects an 
audiological evaluation and the veteran's denial of any 
tinnitus.  According to the audiological report, the veteran 
was aware over the previous several years of a gradual 
decrease in his hearing abilities and experienced increasing 
discrimination difficulties in conversational situations.  
The veteran related most hearing impairment to a history of 
noise exposure from working around aircraft and from muffler 
noise.  No reported history of ear ache or infection was 
noted, and the veteran denied any episodes of tinnitus.  The 
veteran also reported that both of his sisters had hearing 
impairments and that he experienced an occasional episode of 
light-headedness which he related to diabetes.  Annual 
hearing evaluations were recommended and the veteran deferred 
a suggestion to use amplification.  

A January 1998 private medical record reflects another 
audiological evaluation of the veteran.  It was noted that 
the veteran had a history of long-standing high frequency 
sensorineural hearing loss.  He complained of a perforated 
ear drum sustained in October 1997 when a softball hit his 
left ear.  The audiologist compared current findings with the 
December 1996 audiological findings.  Current findings showed 
a slight worsening in bilateral hearing levels.  It was noted 
that the veteran was a borderline candidate for use of 
amplification, particularly in the right ear.  

A March 1999 private medical record reflects tinnitus in the 
veteran's right ear.  Objective findings included notes that 
the tympanic membrane of the left ear was clear, but the 
tympanic membrane of the right ear was injected.  The 
assessment was inflammation of the right middle ear.  

A July 2001 lay statement from the veteran's sister recalled 
that in 1951 the veteran wrote her a letter about jumping out 
of a plane and landing on his neck.  She related that the 
veteran was unconscious and awoke finding himself standing 
upright shaking a parachute in a building back at camp.  He 
said he was kept off duty for one day and then returned to 
training.  She noted a history of complaints of memory 
lapses.

The veteran's private physician, B.S., M.D., signed a July 
2001 statement to the effect the veteran was treated for type 
II diabetes and high frequency hearing loss, which was 
longstanding in nature.  In November 2001, Dr. B.S. wrote the 
veteran's service representative to the effect he was not 
able to state whether the veteran's memory lapses were 
related to an injury caused by an airplane jump in 1951 due 
to the significant length of time between the injury and the 
onset of symptoms.  Dr. B.S. referred to the veteran's 
statements that he did parachute jumping and boxing while in 
the service.  Dr. B.S. suggested that the VA review the 
veteran's clinical and military records from the 1950s.

The veteran, when he was 72 years old, underwent a VA 
examination in June 2003.  He complained of decreased hearing 
bilaterally, especially with background noise.  According to 
the examination report, no tinnitus was reported and the 
veteran was not examined for the disorder.  He was diagnosed 
with mild sensorineural hearing loss that was, as likely as 
not, due to noise exposure while serving on active duty.

A July 2003 memorandum from the veteran's service 
representative reveals a clarification of the tinnitus 
complaint sought by the RO.  The service representative 
disclosed that the veteran heard "occasional noise", but 
could not specify how often it occurred.  Further, the 
veteran said the noise was "not exactly ringing, but just 
noise."  

An August 2003 private medical record reflects the veteran's 
diagnosis of bilateral hearing loss with "troubling 
tinnitus".

In testimony delivered during his February 2004 Board 
hearing, the veteran said he heard a steady ringing noise 
since he left the service, that he did not know if the 
ringing was in one or both ears, and that he had not 
complained about it for years.  (Tr. at 9-11).  The veteran 
also testified that the 2003 VA examiner asked if he had 
tinnitus, but at that time he did not know what tinnitus was.  
(Tr. at 10).  The service representative told the Veterans 
Law Judge that he objected to the fact that the RO rating 
specialist called upon another service representative of the 
veteran's in July 2003 "to do medical research" by 
contacting the veteran with questions, though the service 
representative was not an audiologist.  (Tr. at 7).

The veteran underwent a Board-ordered VA examination in 
August 2004.  The examiner reviewed the claims file.  
According to the examination report, the veteran had 
bilateral tinnitus that began more than five years ago, but 
the examiner could not describe the date and circumstances of 
the onset because of the veteran's "very vague responses."  
She noted that the veteran periodically reported and denied 
the presence of tinnitus.  Numerous head traumas and memory 
problems were noted.  The examiner said she could not resolve 
the etiology of the veteran's tinnitus "without resort to 
mere speculation."  The examiner said she based this 
diagnosis on the claims file, case history and the 
configuration of the veteran's audiogram.  It also was noted 
that the veteran's tinnitus currently was constant with a 
severe high frequency tone.  Bilateral mild sloping to severe 
sensorineural hearing loss was diagnosed which was, as likely 
as not, due to noise exposure in the service and as a 
civilian, as well as numerous blows to the head.  

During his February 2006 Board hearing, the veteran testified 
about boxing in the service.  (Tr. at 3-4).  He also said 
that he did not know what tinnitus was, though he and the 
service representative discussed the matter a little while 
before.  (Tr. at 4).  The veteran did not recall if he ever 
received medical treatment for tinnitus.  (Tr. at 8).  The 
service representative present at the hearing criticized the 
August 2004 VA examiner for not asking the veteran what he 
did in the service.  The service representative contended the 
VA audiologist did not know that the veteran was a boxer.

The veteran's testimony about tinnitus and his examination by 
the VA audiologist is not clear.  At one point the veteran 
was asked whether the examiner told him about having a noise 
in his ears or a ringing in his ears.  The veteran said the 
examiner asked him if he had any ringing in his ears and he 
replied that he always got noises in his head and that was 
it.  The veteran was then asked when the examiner asked him 
to describe the noises in his head, and the veteran replied 
"Never."  (Tr. at 4).  To questions about the duration of 
the ringing in his ears, the veteran said it lasted from the 
time he was in the service to a little bit after he got out 
of the service (Tr. at 4), and that it was always there for a 
long time.  (Tr. at 5, 7).  To questions about when the 
ringing in his ears began, the veteran said yes to both the 
completion of a service boxing match and when he got out of 
the service.  (Tr. at 6).  


II.  Analysis

A.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in December 2001 and July 2004.  
By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed.Cir. Apr. 5, 2006).  In these 
letters, the veteran was advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.  

Moreover, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  All VA notices must be read in the context of 
prior, relatively contemporaneous communications to the 
appellant.  See Mayfield, supra.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA 
requires the VA to provide the claimant with notice of 
missing information and evidence that will assist in 
substantiating all the elements of the claim.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield, supra.  Here, the Board 
finds no possibility of prejudicial error to the veteran.  As 
explained below, the evidence of record does not support a 
claim of entitlement to service connection for tinnitus.  
Therefore, neither the degree of disability nor the effective 
date of an award will be assigned in this case.  Any lack of 
notice as to these matters constitutes harmless error.

With regard to the VCAA, it appears clear in this case that 
all obtainable evidence identified by the appellant relative 
to the issue adjudicated in this decision has been obtained 
and associated with the claims folder.  The record on appeal 
is sufficient to resolve the matter of service connection for 
tinnitus.  In view of the disposition below, no useful 
purpose would be served by delaying the adjudication of this 
issue further to conduct additional development pursuant to 
the VCAA.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


B.  Discussion

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  For showing chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection also may be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Court consistently has held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

To establish service connection for a disability, a veteran 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The Board notes that all of the veteran's service medical 
records are unavailable from the NPRC due to a fire.  The 
Board is mindful that, in a case such as this, where service 
medical records are unavailable, there is a heightened 
obligation to explain our findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 
Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

While it is unfortunate that the veteran's service medical 
records are not available, this appeal must be decided on the 
evidence of record and, where possible, the Board's analysis 
has been undertaken with this heightened obligation set forth 
in Cuevas and O'Hare in mind.  In particular, the Board will 
assume that the veteran's account of in-service events is as 
he has described.  The RO also has obtained non-VA treatment 
records related to the veteran's tinnitus.  There is no 
indication in the record of any additional relevant records 
that are available and which the RO has failed to obtain.

The veteran contends that service connection is warranted for 
tinnitus.  The record demonstrates that currently the veteran 
has some level of tinnitus.  A March 1999 private medical 
record shows tinnitus in the right ear along with a clinical 
finding of inflammation of the right middle ear.  An August 
2003 private medical record reflects the veteran's diagnosis 
of bilateral hearing loss with "troubling tinnitus".  The 
August 2004 VA examination discloses evidence of bilateral 
tinnitus that began more than five years before.  This 
medical evidence, however, shows the presence of tinnitus 45 
years and more after the veteran left service.  

The veteran admitted in his February 2006 hearing that he did 
not recall ever seeking medical treatment for tinnitus.  In 
fact, he denied the presence of tinnitus in his December 1996 
private audiological evaluation and did not raise the 
disorder when examined by the VA for service connection in 
June 2003.  He related a family history of hearing 
impairments in December 1996.  During a private audiological 
evaluation in January 1998 he complained of a perforated ear 
drum sustained in October 1997 when his left ear was hit by a 
softball.  His physician's July 2001 signed statement says 
nothing about tinnitus.  In both the July 2003 clarification 
for the RO and the February 2006 hearing, the veteran had 
difficulty describing his symptoms.  His tinnitus was 
variously described as occasional or steady noise.  The 
veteran sometimes denied any ringing sound.

The veteran was afforded two VA examinations.  In the first, 
in June 2003, the veteran either failed to mention, or denied 
the presence of, tinnitus when the examiner asked him about 
tinnitus.  The veteran testified in February 2004 that his 
replies to the examiner were based on his ignorance of what 
tinnitus was.  However, tinnitus is the veteran's claim.  
While he did not specifically cite tinnitus when he filed his 
service connection claim for residuals of a head injury in 
November 2001, the RO recharacterized the hearing loss 
portion of the claim in July 2002 as entitlement to service 
connection for hearing loss and tinnitus.  Nevertheless, 
after the RO granted service connection for bilateral hearing 
loss, the veteran continued his effort to obtain service 
connection for tinnitus.

Though the veteran contends the 2004 VA examination is flawed 
because the examiner failed to ask the veteran about his in-
service boxing, the Board notes that the examiner had access 
to the claims file and the many references to boxing found 
therein and that the veteran at the time was not prevented 
from mentioning his boxing to the examiner.  The Board also 
is aware of the veteran's frustration at this examiner's 
refusal to establish an etiology for his tinnitus.  However, 
the Board notes the veteran's testimony about the onset, 
duration and symptoms of his disorder during both hearings in 
2004 and 2006 and cannot find that the VA examiner was 
mistaken.  In addition, the Board notes that the veteran's 
physician declined in November 2001 to relate the veteran's 
memory lapses to a 1951 service injury due to the significant 
length of time between the injury and the onset of symptoms.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  The weight to be accorded the 
various items of evidence in this case must be determined by 
the quality of the evidence, and not necessarily by its 
quantity or source.

The veteran's claim that he developed tinnitus due to his 
head trauma in service is unsupported by medical evidence 
crucial to a service-connected claim--medical evidence to 
establish a causal link between service and any current 
tinnitus.  See Pond, supra.  Here, there is no medical 
evidence in the record to support this causal link.

When the evidence for and against a claim is not in 
equipoise, then there is a preponderance of evidence either 
for or against the claim, there is no reasonable doubt, and 
the doctrine is inapplicable.  Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  Based upon the evidence of record, service 
connection for tinnitus must be denied.  Overall, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for tinnitus.

The Board emphasizes that the veteran's veracity is not at 
issue here; his sincerity is clear, but the determination in 
this case is a medical one that must be based upon the 
professional evidence of record, rather than lay opinion.  
The evidence is not so evenly balanced that there is doubt as 
to any material issue.  38 U.S.C.A. § 5107.


ORDER

Service connection for tinnitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


